Exhibit 10.10.2

LOGO [g139268logo1.jpg]

PartnerRe Ltd.

Executive Share-Settled Share Appreciation Right Agreement

<Name>

<Date>

This Share-Settled Share Appreciation Right Agreement (the “Agreement”)
commences and is made effective as of <Date>, by and between PartnerRe Ltd. (the
“Company”), and <Name> (the “Participant”), an employee of the PartnerRe Group
(PartnerRe Group is defined to include PartnerRe Ltd. and its affiliates and
subsidiaries).

WHEREAS, the Company desires to afford the Participant the opportunity to
purchase Common Shares, $1.00 par value, of the Company (“Shares”) pursuant to
the PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”).
Further, it is understood by the Participant and the Company that it is the
expectation of the Company that the Participant will view the grant of such
Awards with a long term view of increasing shareholder value and thereby retain
a substantial portion of such Awards received during the period of employment.

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Plan terms and provisions
of which are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the terms and provisions of the Plan shall govern
and control.

2. Grant of SSS. Subject to the terms and conditions set forth herein, the
Company hereby grants to the Participant Share-Settled Share Appreciation Right
(the “SSS”) to purchase up to, but not exceeding in the aggregate, the number of
Shares as set forth in the attachment to this Agreement (the “Notice of Grant”).
Subject to the same terms and conditions set forth herein and in the Plan, the
Company may make one or more additional grants of SSS to the Participant by
providing the Participant with a new Notice of Grant, which shall include any
differing terms and conditions. The Company reserves all rights with respect to
the granting of additional SSS’s hereunder and makes no implied promise to grant
additional SSS’s.

3. Grant Price. The grant price per Share of the SSS’s shall be the price
provided in the Notice of Grant (the “Grant Price”).



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

4. Term of SSS. The term of the SSS shall be no longer than ten (10) years from
the date of grant provided in the Notice of Grant (the “Date of Grant”), subject
to earlier termination as provided in Section 6 hereof.

5. Vesting of SSS. Subject to the terms, conditions and limitations contained
herein, the SSS’s shall vest and become exercisable with respect to the Shares
covered by such SSS’s in accordance with the following installments:

 

  •  

33% of the SSS’s on the first anniversary of the Date of Grant,

 

  •  

33% of the SSS’s on the second anniversary of the Date of Grant, and

 

  •  

34% of the SSS’s on the third anniversary of the Date of Grant.

6. Termination of Employment. In the event the Participant ceases to be an
employee of the PartnerRe Group prior to the expiration of the term of the SSS,
as provided in Section 4 above (the “Expiration Date”), the following
restrictions apply,

If the Participant ceases employment by reason of:

a. Death or Disability. (i) SSS’s which are vested on the date of termination
shall remain exercisable for twelve (12) months following the date of
termination of employment, but in no event shall such vested SSS’s remain
exercisable later than the Expiration Date, and (ii) unvested SSS’s will have
accelerated vesting on the date of such termination and will remain exercisable
for twelve (12) months following the date of termination, but in no event shall
such vested SSS’s remain exercisable later than the Expiration Date.

For the purposes of Section 6.a. above, unless otherwise determined by the
Committee, the definition of each of the above stated reasons for termination of
employment shall have the same meaning as provided either in the Participant’s
jurisdictional legislation or the Company employee benefit plans in which the
employee participates.

b. Company with Cause, Company without Cause, Employee Termination with Good
Reason, Employee Termination without Good Reason (other than for Retirement).
(i) SSS’s which are vested on the date of termination shall remain exercisable
for three (3) months following the date of termination of employment, but in no
event shall such vested SSS’s remain exercisable later than the Expiration Date,
and (ii) unvested SSS’s shall be forfeited on the date of such termination.

c. Retirement. (i) SSS’s, which are vested on the date of termination, shall
remain exercisable until the Expiration Date, and (ii) unvested SSS’s shall
continue to vest under the original vesting provisions for thirty-six
(36) months following the date of termination of employment and shall remain
exercisable until the Expiration Date.

d. Post-termination Covenants. Notwithstanding the provisions of section 6.c.
above, the continuation of the vesting and exercise periods following retirement
is contingent upon the Executive’s compliance with the limitations on his
business activity, including; (i) refraining from competing in the reinsurance
business in the locations where PartnerRe does business, and, (ii) refraining
from soliciting employees or customers of PartnerRe to

 

2



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

a company that competes in the reinsurance business in the locations where
PartnerRe does business, and (iii) disclosing confidential information of
PartnerRe (unless legally required to do so); until the sooner of (i) thirty–six
months following retirement, or (ii) until all SSS’s granted pursuant to this
agreement have vested and have been exercised or expired.

e. Retirement. As defined under this agreement is a voluntary termination after
achieving any of the following age and service combinations:

 

  •  

Age 65; or

 

  •  

Age 60 with 10 years of service

In the event that any of the terms laid down in the Participant’s contract of
employment conflict with the provisions of this section, the contract of
employment shall prevail. For the avoidance of doubt, this Award shall follow
the treatment of Options upon termination as set out in such contract of
employment.

7. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to any Share issuable upon the exercise of any SSS until the date
of issuance of said Share. No adjustments, other than as provided in
Section 6(d) of the Plan, shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
for which the record date is prior to the date the Share are issued.

8. Transferability. SSS’s may be transferable, to the extent provided in this
Agreement, to any person or entity who would be considered a “family member” of
the Participant for purposes of Form S-8 under the U.S. Securities Act of 1933.

9. Method of Exercising SSS’s.

A. Company Designated Insiders and Other Participants Restricted from On-line
Trading: Subject to the terms and conditions of this Agreement, Company
Designated Insiders will need to request pre-clearance from Group Legal in
compliance with PartnerRe Ltd.’s Trading Policy in order to trade in PartnerRe
Ltd. Shares. Participants will then need to contact the Company designated
broker to place their trade over the phone. Procedures are provided by the
Company.

B. On-line Trading: Subject to the terms and conditions of this Agreement and
paragraph A above, Participants may exercise their SSS’s on-line using the
Company designated broker account.

10. Data Protection. The Participant hereby acknowledges and agrees that the
PartnerRe Group may process personal data about the Participant in relation to
the SSS’s herein (“Personal Data”).

The Participant acknowledges that, in connection with the above and strictly for
said purposes, some Personal Data may be transferred externally to the Company’s
broker, Fidelity Stock Plan Services, LLC.

 

3



--------------------------------------------------------------------------------

LOGO [g139268logo2.jpg]

 

In addition, the Participant acknowledges that, in connection with the above and
strictly for said purposes, the Company may transfer Personal Data to EDS
Information Business GmbH (“EDS”). EDS is based in Switzerland and is
responsible for the technical and operational aspects of the PartnerRe Group’s
human resource systems.

The Participant shall have the right to access and rectify personal data
maintained by PartnerRe Group.

11. Rights or Entitlements. The Participant hereby acknowledges and agrees that
this award does not provide any entitlement to any benefit other than that
granted under the Plan. The Participant further acknowledges and agrees that any
benefits granted under the Plan are not a part of such Participant’s base salary
or other compensation, and will not be considered a part of any pension or
severance payments in the event of a termination of the Participant’s employment
or service for any reason.

12. Change in Control. Upon a Change in Control, all SSS’s will be subject to
Section 12 of the Plan.

13. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

14. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of Bermuda without reference to the principles of
conflicts of laws thereof.

15. Headings. Headings are for the convenience of the parties and are not deemed
to be part of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

PARTNERRE LTD.

 

 

Philip Martin Director of Group Compensation & Benefits

 

4



--------------------------------------------------------------------------------

Notice of Grant    LOGO [g139268logo1.jpg]

 

<Name>    Grant Number:    <####> <Address>    Plan:    EEP <Address>    ID:   
<####> <Address>      

 

 

 

Grant Date:    <Date> Type of Grant:    Share-Settled Share Appreciation Rights
Number of SSS:    <###> Grant Price:    <$###>

Vesting Schedule:

 

Shares

  

Vest Type

   Full Vest      Expiration  

<###>

   On Vest Date      <Date>         <Date>   

<###>

   On Vest Date      <Date>         <Date>   

<###>

   On Vest Date      <Date>         <Date>   

For further information, please see the Stock Plan Information folder in the
Human Resource section on PartnerRelink.

 

 

By your on-line acceptance and the Company’s signature below, you and the
Company agree that these Share-Settled SARs are granted under and are governed
by the terms and conditions of the Company’s Employee Equity Plan and the
Share-Settled Share Appreciation Right Agreement.

 

 

 

   PartnerRe Ltd.

 

Wellesley House, 90 Pitts Bay Road    Telephone    (1 441) 292 0888 Pembroke HM
08, Bermuda    Telefax    (1 441) 296 2250     http://www.partnerre.com